As filed with the Securities and Exchange Commission on December 1, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedules of Investments. Kellner Merger Fund Schedule of Investments at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 90.3% Beverage and Tobacco Product Manufacturing - 2.7% Lorillard, Inc.(c) $ Broadcasting (except Internet) - 13.6% DIRECTV(a)(c) Sirius XM Holdings, Inc.(a)(c)(e) Time Warner Cable, Inc.(c) Chemical Manufacturing - 14.8% Allergan, Inc.(c) AstraZeneca PLC - ADR(c) QLT, Inc.(a)(b) Rockwood Holdings, Inc.(c) Computer and Electronic Product Manufacturing - 2.5% International Rectifier Corp.(a)(c) TriQuint Semiconductor, Inc.(a) Credit Intermediation and Related Activities - 5.7% 1st United Bancorp, Inc. Hudson City Bancorp, Inc.(c) General Merchandise Stores - 4.2% Family Dollar Stores, Inc.(c) Machinery Manufacturing - 1.7% Dresser-Rand Group, Inc.(a) Merchant Wholesalers, Durable Goods - 8.9% Covidien PLC(b)(c) Merchant Wholesalers, Nondurable Goods - 3.9% Sigma-Aldrich Corp. Miscellaneous Manufacturing - 2.1% International Game Technology(c)(e) Oil and Gas Extraction - 1.7% Kodiak Oil & Gas Corp.(a)(b)(c) Pharmaceuticals - 7.1% Shire PLC(b) Pipeline Transportation - 0.0% 1 Energy Transfer Partners, L.P. 43 Professional, Scientific, and Technical Services - 1.7% URS Corp. Publishing Industries (Except Internet) - 11.1% Compuware Corp. Concur Technologies, Inc.(a) TIBCO Software, Inc.(a)(e) Specialty Trade Contractors - 0.6% Pike Corp.(a) Telecommunications - 1.7% Ziggo NV(a)(b) Transportation Equipment Manufacturing - 5.7% TRW Automotive Holdings Corp.(a)(c) Utilities - 0.6% Pepco Holdings, Inc. TOTAL COMMON STOCKS (Cost $45,716,191) REITS - 2.6% American Realty Capital Healthcare Trust Glimcher Realty Trust TOTAL REITS (Cost $1,319,058) RIGHTS - 0.0% Hospitals - 0.0% Community Health Systems, Inc.(a) TOTAL RIGHTS (Cost $–) MONEY MARKET FUNDS - 2.7% Fidelity Institutional Money Market Portfolio - Class I, 0.04%(d) TOTAL MONEY MARKET FUNDS (Cost $1,376,298) Total Investments in Securities (Cost $48,411,547) - 95.6% Other Assets in Excess of Liabilities - 4.4% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of September 30, 2014. (e) A portion of this security is pledged as collateral for written options. ADR American Depository Receipt REIT Real Estate Investment Trust Kellner Merger Fund Schedule of Securities Sold Short at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 35.2% Administrative and Support Services - 0.8% AECOM Technology Corp.(a) $ Beverage and Tobacco Product Manufacturing - 0.3% Reynolds American, Inc. Broadcasting (except Internet) - 10.4% Comcast Corp. - Class A Chemical Manufacturing - 6.7% AbbVie, Inc. Albemarle Corp. Pfizer, Inc. Valeant Pharmaceuticals International, Inc.(a)(b) Computer and Electronic Product Manufacturing - 7.0% Medtronic, Inc. RF Micro Devices, Inc.(a) Credit Intermediation and Related Activities - 6.0% M&T Bank Corp. Valley National Bancorp Oil and Gas Extraction - 1.7% Whiting Petroleum Corp.(a) Other Information Services - 1.2% Liberty Global PLC - Class A(a)(b) Liberty Global PLC - Class C(a)(b) Telecommunications - 1.1% AT&T, Inc. TOTAL COMMON STOCKS (Proceeds $17,896,440) REITS - 0.8% Ventas, Inc. Washington Prime Group, Inc. TOTAL REITS (Proceeds $389,178) Total Securities Sold Short (Proceeds $18,285,618) $ (a) Non-income producing security. (b) Foreign issued security. REIT Real Estate Investment Trust Kellner Merger Fund Schedule of Options Written at September 30, 2014 (Unaudited) Value Contracts CALL OPTIONS - 0.0% International Game Technology $ Expiration: October 2014, Exercise Price: $17.00 Sirius XM Holdings, Inc. 3,809 Expiration: December 2014, Exercise Price: $3.50 TIBCO Software, Inc. Expiration: January 2015, Exercise Price: $24.00 TOTAL OPTIONS WRITTEN (Premiums received $31,578) $ Note 1 – Securities Valuation The Kellner Merger Fund’s (the “Fund”) investments in securities are carried at their fair value.The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities, including common stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Fund will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2014: Kellner Merger Fund Level 1 Level 2 Level 3 Total Common Stocks Construction $ $
